         Case 1:21-mj-00245-RMM Document 13 Filed 06/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
        v.                                   :       Criminal No. 21-mj-245
                                             :
PHILIP S. GRILLO,                            :
                                             :
                        Defendant.           :

     JOINT MOTION TO CONTINUE JUNE 25, 2021 STATUS HEARING AND TO
              EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

        The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and Defendant Grillo hereby jointly move to continue the June 25, 2021, status

hearing scheduled for 1:00 p.m. before Magistrate Judge Faruqui. In support of the motion, the

parties state as follows:

        1.      On February 22, 2021, the defendant was arrested and charged via complaint with

offenses related to crimes that occurred at the United States Capitol on January 6, 2021.

Specifically, the defendant was charged with 18 U.S.C. § 1752(a)(1) and (2) (Unlawful Entry on

Restricted Buildings or Grounds); 40 U.S.C. § 5104(e)(2)(D) and (G) (Violent Entry and

Disorderly Conduct on Capitol Grounds); and 18 U.S.C. § 1512(c)(2) (Obstruction of

Justice/Congress).

        2.      The defendant had an initial appearance in the District of Columbia on March 12,

2021. On May 6, 2021, the government filed United States’ Unopposed Motion to Continue and

to Exclude Time Under the Speedy Trial Act [ECF Nos. 10, 11]. On May 10, 2021, that motion

was granted, and a continued status hearing date of June 25, 2021 was set [ECF No. 12].

        3.      In the government’s earlier motion to continue and exclude time under the Speedy

Trial Act [ECF No. 10], the government explained that the events of January 6, 2021, referred to
         Case 1:21-mj-00245-RMM Document 13 Filed 06/23/21 Page 2 of 3




therein as the Capitol Attack, will likely be one of the largest investigations and prosecutions in

American history. The government respectfully requests to incorporate into the instant motion

the factual background section of its earlier motion [ECF No. 10], which discusses the scope of

the investigation, as well as the argument section of that motion [ECF No. 10], which provides the

legal justification for an ends-of-justice continuance under 18 U.S.C. § 3161(h)(7).

       4.      The government is still working to provide the defendant with initial discovery

through its fast-track process.    The government is also working to extend a plea offer to the

defendant.   Accordingly, the parties hereby move this Court for a 45-day continuance. Both

parties are available on August 9, 2021 (other than 11:45 a.m. to 1:00 p.m.) or August 10, 2021,

to the extent the Court is amenable to either date.

       5.      Defendant Grillo has been advised of his rights under the Speedy Trial Act and

agrees to exclude from the Speedy Trial Act calculation June 25, 2021, until the next status hearing

date. The parties agree that setting this future date would best serve the interests and ends of

justice and outweighs the interests of the public and the defendant in a speedy trial.

       WHEREFORE, the parties respectfully request that this Court grant the motion for a

continuance of the above-captioned proceeding, and that the Court exclude the time within which

an indictment must be filed and the trial must commence under the Speedy Trial Act, 18 U.S.C. §

3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described in 18

U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).




                                                  2
Case 1:21-mj-00245-RMM Document 13 Filed 06/23/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           DC Bar No. 415793

                     By:    /s/ Christine M. Macey
                           CHRISTINE M. MACEY
                           Assistant United States Attorney
                           DC Bar No. 1010730
                           555 Fourth Street, N.W., Room 5243
                           Washington, DC 20530
                           Christine.Macey@usdoj.gov
                           (202) 252-7058

                            /s/ Michael P. Padden
                           MICHAEL PADDEN, ESQUIRE
                           Federal Defenders of New York
                           NY Bar No. 162-8932
                           One Pierrepont Plaza, 16th Floor
                           Brooklyn, NY 11201
                           Michael_Padden@fd.org
                           (718) 330-1240




                              3
